Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayzen et al., US 2020/0292506.
Regarding claim 1, Hayzen discloses a device comprising: a vibration sensor [16 attached to 18 in Fig. 1, for instance] configured to generate one or more signals representing vibration of a machine component [12 in Fig. 1] in one or more dimensions; 
 	control circuitry configured to generate sensor data using the one or more signals generated by the vibration sensor, wherein the control circuitry is configured to generate the sensor data in a first data capture mode [where Nlines is decreased so that the resolution is decreased but the data acquisition time is also decreased, see paragraph 0084] by processing the one or more signals generated by the vibration sensor to generate first vibration data, wherein the control circuitry is configured to generate the sensor data in a second data capture mode [where Nlines is increased so that the resolution is increased but the data acquisition time is also increased, see paragraph 0083] by processing the one or more signals generated by the vibration sensor to generate second vibration data, and wherein at least a portion of the second vibration data is characterized by a higher resolution than a corresponding portion of the first vibration lines being increased has higher resolution than the first vibration data collected with Nlines being decreased].
 	Hayzen does not explicitly disclose a transmitter configured to transmit the sensor data to a remote device.  However, Hayzen's vibration analyzer 18 is described as a "portable" vibration analyzer, and official notice is taken that it was known in the art to use a transmitter to send sensor data collected by a portable sensor to a remote device.  It would have been obvious to do so in Hayzen, motivated by the desire to be able to display, store, or further analyze the sensor data at a remote location.  Claim 1 is therefore unpatentable over Hayzen.
	
	Regarding claim 2, Hayzen discloses everything as applied in claim 1. However, Hayzen does not explicitly disclose the second time period being longer than the first time period. However, Hayzen discloses, at Pars. 81 and 85-87, optimizing acquisition time Tacq, and that Nlines is increased so that the resolution is increased, but the data acquisition time is also increased (Par. 83). Hence, one of ordinary skill in the art would have been motivated to modify Hayzen to generate (acquire) sensor data in different time periods, with the second being longer than the first, thus arriving at the claimed invention as specified in claim 2 in order to increase data resolution while having the data acquisition time be long enough to collect useable data for machine diagnostics.
	Regarding claim 3, Hayzen discloses everything as applied in claim 1.  However, Hayzen does not explicitly disclose that the sensor data generated in an instance of the second data capture mode represent a larger data transmission payload than the sensor data generated in an instance of the first data capture mode.  However, as discussed above with respect to claim 2, it would have been obvious to increase the data acquisition time so that the second time period for 
	Regarding claim 4, Hayzen discloses the control circuitry is configured to generated the sensor data in the first data capture mode more frequently than in the second data capture mode, and wherein an instance of the second data capture mode is triggered in relation to one or more instances the first data capture mode (Par. 87, where lower resolution first data capture mode data is collected, but an indication that a fault may be developing triggers the use of the higher resolution second data capture mode).
 	Regarding claim 6, Hayzen discloses the control circuitry is configured to generate the sensor data in the first data capture mode by processing the one or more signals using a fast Fourier transform to generate frequency-domain vibration data for each of the one or more dimensions (Par. 74).
	Regarding claim 7, Hayzen discloses wherein the frequency-domain vibration data include a plurality of frequency bins, and wherein the control circuitry is further configured to generate the first vibration data by selecting a subset of the frequency bins for transmission to the remote device (see Pars. 77 and 78, disclosing the use of bins to determine the number of spectral lines of resolution Ncalc and the number of lines of resolution Nlines for each set of vibration data). 
	Regarding claim 8, Hayzen discloses wherein the control circuitry is configured to generate the sensor data by processing the one or more signals generated by the vibration sensor to generate vibrational energy data representing a measurement of vibrational energy of the machine component for the one or more dimensions (see Par. 5: acquire machine vibration data 
	Regarding claim 13, Hayzen discloses wherein the machine component comprises one of a motor, a fan, a pump, or a gearbox (see Par. 4 referring to motor fault frequencies, pump/fan and gear mesh fault frequencies and machine bearings).
	Regarding claim 15, Hayzen discloses wherein the control circuitry is configured to generate the sensor data in the first data capture mode by processing the first vibration data to determine a state of the machine component (Abstract: the process is intended to identify faults in machine bearings).
 	Claims 5 and 11 are rejected under 35 USC 103 as being unpatentable over Hayzen and Tyler et al. (hereinafter "Tyler")(USPAP. 20180025603). 
	Regarding claim 5, Hayzen discloses everything as applied above, particularly to claim 4. However, Hayzen does not disclose "wherein the control circuitry is configured to repeatedly generate the sensor data in the first data capture mode in response to repeated instances of a first wakeup message, and to generate the sensor data in the second data capture mode in response to a second wakeup message". 
	Tyler teaches using wakeup messages in order to transition a device from a power-saving sleep mode to a functional mode, thus conserving battery energy (Pars. 65-67).  Applying this concept to Hayzen’s invention as applied to claim 4, the portable vibration collection of the first data capture mode (lower resolution) would be put into a power-saving sleep mode and woken by a first wakeup message in order to capture data when necessary, while a second wakeup message would be sent to transition the device to the second data capture mode (higher 
It would have been obvious to one of ordinary skill in the art at the time of the filling of the Application to modify Hayzen's invention using Tyler's invention to use wakeup messages to transition a device from a power-saving sleep mode to either of the two data capture modes, thus conserving battery energy of Hayzen’s mobile device and putting it into the appropriate functional mode.
	Regarding claim 11, Hayzen does not explicitly disclose "an energy harvesting device configured to harvest energy from an environment in which the device is deployed; an energy storage device configured to store at least a portion of the energy harvested by the energy harvesting device; and power management circuitry configured to control storing of the stored energy by the energy storage device, and to provide power generated from the stored energy to the transmitter and the control circuitry; Application No. 16/665,767page 5Greg A. Glennon et al.wherein the stored energy derived from the harvested energy is sufficient to support at least the first and second data capture modes by the control circuitry and transmission of the sensor data by the transmitter."
	Tyler teaches an energy harvesting device (powered asset 100 includes a vibration energy harvesting power source, for instance, Par. 30) configured to harvest energy from an environment in which the device is deployed; an energy storage device (powered asset 100 includes an energy storage device, Par. 30) configured to store at least a portion of the energy harvested by the energy harvesting device; and power management circuitry configured to control storing of the stored energy by the energy storage device, and to provide power generated from the stored energy to the transmitter and the control circuitry (Par. 30-31: powered asset has input/output interfaces and a processor, and may be operated in various operating modes 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling of the Application to modify Hayzen's invention using Tyler's energy harvesting and storage functionality to arrive at the claimed invention as specified in claim 11 to maximize the effectiveness of wireless item tracking mechanism and to save energy in the events such as to limit wireless transmit information/data when it is unnecessary to wireless transmit (Tyler: Abstract; Par. 89) and to cut power to unneeded subsystems and place the other subsystems (e.g., receiver, processor) into a configurable low power state (e.g., with just sufficient power for the powered asset beacon 150 to detect triggers/events for it to change/switch from sleep mode into other operational modes (e.g., listening mode, advertising mode)) (Par. 31), thus avoiding the need for additional sources of power in Hayzen’s invention.
	Claims 9 and 12 are rejected under 35 USC 103 as being unpatentable over Hayzen in view of Cella (USPAP. 20190121350). 
	Regarding claim 9, Hayzen does not explicitly disclose a magnetic field sensor configured to generate a signal representing a magnetic field associated with the machine 
	Cella teaches a magnetic field sensor configured to generate a signal representing a magnetic field associated with the machine component, wherein the control circuitry is further configured to generate the sensor data by processing the signal generated by the magnetic field sensor to generate magnetic field data (Cella: Abstract and pars. 270-271, 425-429: system includes a plurality of input sensors such as a 3D digital magnetic sensor coupled to a controller, a data collection circuit structured to collect data output from a plurality of the input sensors).
	It would have been obvious to one of ordinary skill in the art at the time of the filling of the Application to modify Hayzen's invention using the magnetic sensor as taught by Cella to arrive at the claimed invention as specified in claim 9 to provide a flexibility in data measurement and collection for machines where a magnetic sensor is an appropriate sensor type. 
	Regarding claim 12, Hayzen and Cella disclose everything as applied above. In addition, Cella teaches wherein the sensor data further include machine component temperature data representing a temperature of the machine component, and ambient temperature data representing an ambient temperature of an environment of the machine component (Cella: Pars. 66, 166, 169, and 188).
It would have been obvious to one of ordinary skill in the art at the time of the filling of the Application to modify Hayzen's invention using the measurement of component and ambient temperatures as taught by Cella to arrive at the claimed invention as specified in claim 12 to provide a flexibility in data measurement and collection for machines where component and ambient temperatures are diagnostic quantities for the machine.
Claim 10 is rejected under 35 USC 103 as being unpatentable over Hayzen and Cella and further in view of Bidwell (USPAP. 20210199534).
	Regarding claim 10, Hayzen and Cella disclose everything as applied above for claim 9. However, Hayzen and Cella do not explicitly disclose that the magnetic field sensor includes a passive coil disposed on one or more layers of a printed circuit board, and an amplifier configured to amplify the signal generated by the magnetic field sensor.
	Bidwell teaches vibration test apparatus including an inductive position sensor sensing a magnetic field coupling between its first and second members, one of which includes a passive coil disposed on one or more layers of a printed circuit board (Par. 45 disclosing a passive coil on a PCB), and an amplifier configured to amplify the signal generated by the magnetic field sensor (Pars. 39 and 40, the control system produces an amplified offset signal when the inductive position sensor assembly detects movement away from a null position).  Also, the examiner notes that the use of amplifiers to amplify signals from sensors was generally well known in the art, for the purpose of detecting weaker signals with more sensitivity.
	It would have been obvious to one of ordinary skill in the art at the time of the filling of the Application to modify Hayzen and Cella's invention using the kind of inductive position sensor with a passive coil on an PCB as disclosed by Bidwell to arrive at the claimed invention as specified in claim 10, in order to reduce cost by using industry standard PCB manufacturing techniques (Bidwell: Par. 45), and to use an amplifier in order to detect weaker signals with more sensitivity.
	Claim 14 is rejected under 35 USC 103 as being unpatentable over Hayzen and Yoskovitz et al. (hereinafter "Yoskovitz")(USPAP. 20200182684). 
Regarding claim 14, Hayzen does not explicitly disclose "a magnetic field sensor configured to generate a signal representing a magnetic field associated with the machine component, wherein the control circuitry is further configured to generate efficiency data based on a relationship between a frequency of the magnetic field and a frequency derived using the one or more signals generated by the vibration sensor, the efficiency data representing an operating efficiency of the machine component."
	Yoskovitz teaches a magnetic field sensor configured to generate a signal representing a magnetic field associated with the machine component, wherein the control circuitry is further configured to generate efficiency data based on a relationship between a frequency of the magnetic field and a frequency derived using the one or more signals generated by the vibration sensor, the efficiency data representing an operating efficiency of the machine component (Yoskovitz teaches, at Pars. 377-378 and 438, a system for monitoring a motor which uses a frequency of a magnetic field and a frequency derived from vibrational spectra to calculate the slip of the system based on a relationship between the frequencies; see the equation in Par. 438.  The slip may then be used to estimate the efficiency of the machine, as discussed in Par. 438.)
	It would have been obvious to one of ordinary skill in the art at the time of the filling of the Application to modify Hayzen's invention using Yoskovitz's teaching that a relationship between the magnetic field frequency and the vibrational frequency can be used to determine the slip and efficiency of the machine being monitored, to arrive at the claimed invention as specified in claim 14, in order to improve the monitoring the efficiency of the machine.
Claims 16-18, 22, 24, 25, 27-30, 34, 36, 37, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hayzen et al., US 2020/0292506.
Regarding claims 16 and 28, considering Hayzen as applied above to claims 1 and 4, Hayzen discloses collecting lower resolution first data, and triggering the use of a higher resolution second data capture mode upon an indication that a fault may be developing [see Par. 87 and discussion above].  Hayzen does not explicitly disclose that the indication that a fault may be developing (or not) is determined using the lower resolution first data.  However, since Hayzen does not disclose other sources indicating that a fault may be developing, and Hayzen does disclose the lower resolution data being collected when the optimum acquisition time Tacq is too long (for the higher resolution data to be routinely collected), one of ordinary skill in the art would have found it obvious to use the lower resolution data Hayzen collects to determine an indication that a fault may be developing (or not) and if so, switch to collecting higher resolution data to confirm this, in order to be able to implement the method outlined by Hayzen in Par. 87, optimizing the efficiency of using the lower and higher resolution data collection modes.
	Thus, Hayzen renders obvious a computer-implemented method and a system comprising one or more processors and memory [Par. 5] configured to carry out the method, the method comprising receiving first vibration data generated by a sensing device during a first instance of a first data capture mode [when collecting lower resolution data], the first vibration data representing vibration of a machine component in one or more dimensions [12 in Fig. 1]; determining using the first vibration data that operation of the machine component is acceptable [when there is not an indication that a fault may be developing, as discussed above]; receiving second vibration data generated by the sensing device during a second instance of the first data capture mode [still collecting lower resolution data], the second vibration data representing vibration of the machine component in one or more dimensions [12 in Fig. 1]; determining using the second vibration data that the operation of the machine component may represent one or lines being increased has higher resolution than the first vibration data collected with Nlines being decreased]; and determining a state of the machine component using the third vibration data [the vibration data is used to identify faults in the machine, Par. 4].
	Regarding claims 17 and 29, Hayzen renders obvious [as discussed above with respect to claim 2] having the time period for the higher resolution data being longer than for the lower resolution data.  Hayzen thus renders obvious wherein the first vibration data represent a first time period and the second vibration data represent a second time period, the first and second time periods having substantially the same duration, and wherein the third vibration data represent a third time period, the third time period being longer than the first time period or the second time period [since the first and second time periods represent the time needed for the lower resolution data collection and the third time period represents the time needed for the higher resolution data collection].
	Regarding claims 18 and 30, Hayzen renders obvious [as discussed above with respect to claim 3] having the data transmission payload for the higher resolution data collected being larger than for the lower resolution data collected.  Hayzen therefore renders obvious having the 
Regarding claims 22 and 34, Hayzen discloses the control circuitry is configured to generate the sensor data in the first data capture mode by processing the one or more signals using a fast Fourier transform to generate frequency-domain vibration data for each of the one or more dimensions (Par. 74).  Hayzen also discloses wherein the frequency-domain vibration data include a plurality of frequency bins, and wherein the control circuitry is further configured to generate the first vibration data by selecting a subset of the frequency bins for transmission to the remote device (see Pars. 77 and 78, disclosing the use of bins to determine the number of spectral lines of resolution Ncalc and the number of lines of resolution Nlines for each set of vibration data).  Hayzen therefore renders obvious having the first vibration data include a subset of less than all of a plurality of bins of fast Fourier transform data generated by the sensing device during the first instance of the first data capture mode [when collecting lower resolution data], and wherein the third vibration data include all of a time-series data set generated by the sensing device during the first instance of the second data capture mode [when collecting higher resolution data].
Regarding claims 24 and 36, Hayzen discloses determining that the operation of the machine component may represent one or more failure modes includes using the first vibrational data (Abstract: the process is intended to identify faults in machine bearings).
Regarding claims 25 and 37, Hayzen does not explicitly disclose triggering repeated instances of the second data capture mode [the higher resolution mode] by the sensing device; receiving corresponding vibration data generated by the sensing device during each of the 
Regarding claims 27 and 39, Hayzen discloses wherein determining that the operation of the machine component may represent one or more failure modes including using vibrational energy data representing a measurement of vibrational energy of the machine component for the one or more dimensions (see Par. 5: acquire machine vibration data for use in generating a vibration spectrum, and see Par. 73: the vibration signals are received, conditioned, and converted to time waveform digital data, and this vibrational waveform data is considered to be vibrational energy data representing a measurement of vibrational energy).
Regarding claim 40, Hayzen does not explicitly disclose generating a user interface plot of the vibrational energy of the machine component over a time period.  However, the examiner takes official notice that user interface plots were known in the art.  It would have been obvious to one of ordinary skill in the art to generate such a plot of the vibrational energy of the machine component over a time period in order to allow the user to understand better the functionality or failure indications of the machine component over the relevant time period.
.

	Claims 19, 23, 31, and 35 are rejected under 35 USC 103 as being unpatentable over Hayzen and Tyler et al. (hereinafter "Tyler")(USPAP. 20180025603).
	Regarding claims 19 and 31, Hayzen in view of Tyler renders obvious [as discussed above with respect to claims 4 and 5] having the system repeatedly generate sensor data in the first data capture mode in response to repeated instances of a first wakeup message, and generating sensor data in a second data capture mode in response to a second wakeup message [see discussion of claim 5], and wherein the generation of the sensor data in the first data capture mode is more frequent than in the second data capture mode [see discussion of claim 4].  Hayzen in view of Tyler therefore renders obvious triggering a plurality of instances of the first data capture mode by the sensing device, wherein triggering of the instances of the first data capture mode are more frequent than triggering of instances of the second data capture mode.
Regarding claims 23 and 35, Hayzen in view of Tyler renders obvious [as discussed above with respect to claim 5] having the system repeatedly generate sensor data in the first data capture mode in response to repeated instances of a first wakeup message, and generating sensor .	
Claims 20, 26, 32, and 38 are rejected under 35 USC 103 as being unpatentable over Hayzen in view of Cella (USPAP. 20190121350). 
	Regarding claims 20 and 32, Hayzen does not explicitly disclose receiving magnetic field data generated by the sensing device, the magnetic field data representing a magnetic field associated with the machine component, wherein determining that the operation of the machine component may represent one or more failure modes includes using the magnetic field data.
	Cella teaches a magnetic field sensor configured to generate a signal representing a magnetic field associated with the machine component, wherein the control circuitry is further configured to generate the sensor data by processing the signal generated by the magnetic field sensor to generate magnetic field data (Cella: Abstract and pars. 270-271, 425-429: system includes a plurality of input sensors such as a 3D digital magnetic sensor coupled to a controller, a data collection circuit structured to collect data output from a plurality of the input sensors).
	It would have been obvious to one of ordinary skill in the art at the time of the filling of the Application to modify Hayzen's invention using the magnetic sensor as taught by Cella to arrive at the claimed invention as specified in the claims to provide a flexibility in data 
	Regarding claims 26 and 38, Hayzen in view of Cella renders obvious [as discussed above with respect to claim 12] having the sensor data further include machine component temperature data representing a temperature of the machine component, and ambient temperature data representing an ambient temperature of an environment of the machine component (Cella: Pars. 66, 166, 169, and 188).  Hayzen in view of Cella therefore renders obvious receiving machine component temperature data representing a temperature of the machine component captured during the second instance of the first data capture mode, and ambient temperature data representing an ambient temperature of an environment of the machine component captured during the second instance of the first data capture mode, wherein determining that the operation of the machine component may represent one or more failure modes includes using the machine component temperature data and the ambient temperature data.
Claims 21 and 33 are rejected under 35 USC 103 as being unpatentable over Hayzen in view of Cella (USPAP. 20190121350) and Yoskovitz et al. (USPAP. 20200182684).  
	Regarding claims 21 and 33, Hayzen does not explicitly disclose generating efficiency data based on a relationship between a frequency of the magnetic field and a frequency derived using the one or more signals generated by the vibration sensor, the efficiency data representing an operating efficiency of the machine component.
	Yoskovitz teaches a magnetic field sensor configured to generate a signal representing a magnetic field associated with the machine component, wherein the control circuitry is further configured to generate efficiency data based on a relationship between a frequency of the 
	It would have been obvious to one of ordinary skill in the art at the time of the filling of the Application to modify Hayzen's invention using Yoskovitz's teaching that a relationship between the magnetic field frequency and the vibrational frequency can be used to determine the slip and efficiency of the machine being monitored, to arrive at the claimed invention as specified in the claims, in order to improve the monitoring the efficiency of the machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 10, 2022